


GRIDSENSE
EMPLOYEE INCENTIVE PLAN
CONFIDENTIAL




--------------------------------------------------------------------------------




1    Definitions and Interpretation    3
2    Awards    6
3    Vesting and Entitlement    6
4    Payment of Awards    6
5    Process for Payments to Participants    6
6    Lapsing of Rights    7
7    Overriding Restrictions on Grant and Exercise of Rights    7
8    Miscellaneous    7




--------------------------------------------------------------------------------




Definitions and Interpretation
1.
In this Plan the following words and expressions have the following meanings:

'Applicable Law' means any or all, as the context requires of:
(a)     the Corporations Act 2001 (Cth);
(b)    the Listing Rules;
(c)    the constitution of the Australian Company;
(d)
the Articles of Incorporation of the US Company;

(e)
the United States Internal Revenue Code of 1986;

(f)
the United States Securities Act of 1933;

(g)
the United States Exchange Act of 1934;

(h)
the Income Tax Assessment Act 1936 (Cth);

(i)
the Income Tax Assessment Act 1997 (Cth);

(j)
the Fringe Benefits Tax Act 1986 (Cth)

(k)
the Fringe Benefits Tax Assessment Act 1986 (Cth)

(l)
any other applicable laws, statutes, rules, requirements or regulations;

(m)
any practice note, policy statement, class order, declaration, rule, regulation,
guideline, policy or procedure pursuant to the provisions of which either the
Australian Securities and Investments Commission or ASX is authorized or
entitled to regulate, implement or enforce either directly or indirectly, the
provisions of any of the foregoing statutes, regulations, rules, deeds or
agreements or any conduct or proposed conduct of any person;

'ASX' means ASX Limited ACN 008 624 691;
'Australian Company' means GridSense Pty. Ltd. ACN 130 672 767;
'Australian Participants' means Participants not subject to the income tax laws
of the United States;
'Award' means a promise to provide a benefit to an individual under the rules of
this Plan;
'Board' means the board of directors of the Australian Company or the US Company
and includes any committee of directors or person appointed by either board to
exercise their powers in relation to this Plan;




--------------------------------------------------------------------------------




'Bonus Pool' means, with respect to any Qualified Transaction, 17% of the amount
determined by subtracting (Y) from (X), where (X) is the Net Consideration and
(Y) is Invested Capital, in each case with respect to the Group Company or Group
Companies that are the subject of such Qualified Transaction.
'Cash Value' of an Award means the cash determined by dividing the Bonus Pool by
the outstanding and vested number of Units held by all Participants and
multiplying the result by the number of vested Units held by the Participant
holding such Award.
'GAAP' means United States generally accepted accounting principles,
consistently applied.
'Group Company' means the Australian Company, the US Company, or CHK GridSense
Pty Ltd.;
'IPO' means an underwritten initial public offering of shares in any Group
Company as determined by the Board;
'Invested Capital' means the Applicable Multiple of all monies used by Acorn
Energy, Inc. to purchase securities of any Group Company or otherwise invested
by it therein, net of any previously returned capital, where 'Applicable
Multiple” means 1x in the case of the initial $12.656 million investment, 1.5X
in the case of amounts up to $3 million in excess of such initial capital to the
extent invested for up to 24 months prior to the closing of the Qualified
Transaction, and 2x in the case of such excess amounts invested longer than 24
months prior to the closing of the Qualified Transaction, and such other
multiple of any additional cash investment (i.e., beyond $15.656 million) as the
Board and Acorn Energy, Inc. shall agree.
'Listing Rules' means the official listing rules of the ASX, or any other stock
exchange on which shares are listed, as varied from time to time;
'Net Consideration' means the cash or fair market value, as determined by the
Board, of any other property received by the applicable seller upon the sale of
all or substantially all of the assets or securities of one or more of the Group
Companies in a single or series of related transactions outside the ordinary
course of business, net of all transaction related expenses as determined by the
Board in accordance with GAAP.
'Participant' means a person who is given an Award under this Plan;
'Plan' means the GridSense Employee Incentive Plan as described in these terms
and conditions;
'Qualified Transaction' means a transaction producing Net Consideration.
'Section 409A' means Section 409A of the Internal Revenue Code of 1986 and the
United States Department of Treasury Regulations and other interpretive guidance
promulgated thereunder;
'Unit' means an equal interest in the Bonus Pool the value of which shall be
determined by reference to the total units outstanding.
'United States Participants' means Participants subject to the income tax laws
of the United States;




--------------------------------------------------------------------------------




'US Company' means GridSense Inc., a Colorado corporation; and
'Vesting Commencement Date' means, with respect to an Award, the date designated
as the Vesting Commencement Date in the grant deed for such Award.
2.
Words importing the singular include the plural and vice versa and words
importing one gender shall include all other genders.

3.
References to:

(a)
this Plan include its schedules and annexures;

(b)
a part, clause, exhibit, annexure or schedule is a reference to an item of that
type in this Plan;

(c)
'includes' or 'including' means 'includes without limitation' and 'including
without limitation' respectively;

(d)
this Plan or another document include a reference to it as novated, altered or
replaced;

(e)
'$' are US dollars;

(f)
a group of persons are to all of them or any two or more of them jointly and
each of them severally;

(g)
a party includes the executors, administrators, permitted assigns and successors
in title to that party; and

(h)
legislation includes any amendment to it and any consolidation, re-enactment or
replacement of it or any subordinate legislation made under it.

4.
If a party comprises more than one person or entity, all agreements, covenants,
warranties or terms binding upon that party apply jointly and severally to each
of those persons and entities.

5.
Headings contained in this agreement are for reference purposes only, are not to
be taken into account in interpreting this agreement and shall not be taken as
any indication of the meaning of the clauses and sub-clauses to which they
relate.

1
Awards

1.
Subject to clause 2.2, the Board may from time to time in its absolute
discretion make an Award to an employee of a Group Company or an individual
contractor providing personal services to a Group Company on the terms set out
in this Plan and on such other terms as the Board may specify.

2.
In no event shall Awards made under this Plan exceed 17,000,000 Units. Any Units
forfeited by a Participant pursuant to the applicable Award agreement shall
again become available under this Plan.

2.3
An Award made to an individual under the Plan shall be a conditional right,
subject to the terms and conditions of this Plan, to be paid a cash sum
calculated by reference to a certain number of Units specified by the Board.
When a Qualified Transaction closes, a Participant shall not be entitled to
receive any shares in any Group Company or be required to pay any price for any
Unit under this Plan.

2
Vesting and Entitlement

1.
Subject to the provisions of this Plan, an Award will vest as determined by the
Board and reflected in the agreement establishing the Award.

3
Payment of Awards

1.
No Award shall be paid unless it has vested in accordance with clause 3.1.

2.
Each Participant shall be paid the Cash Value of his or her vested Units as soon
as practicable following, but no later than March 15 of the year following, the
closing of a Qualified Transaction. If less than all of the Group Companies are
involved in such transaction, then the Awards shall remain outstanding subject
to the terms of clause 3.





--------------------------------------------------------------------------------




4
Process for Payments to Participants

1.
Notwithstanding clause 4.2, the payment under clause 4.2 need not be made until
completion and payment of proceeds of any Qualified Transaction; provided that,
in the case of United States Participants and without regard to any other
provision in this Plan, (i) the Qualified Transaction constitutes a change in
the ownership of the US Company or a change in the ownership of a substantial
portion of the assets of the US Company under Section 409A and (ii) payment is
made in accordance with United States Department of Treasury Regulation Section
1.409A-3(i)(5)(iv)(A). Each Participant's employer shall be responsible for
paying the Award amount and such obligations shall be several and not joint
among any Group Companies.

2.
The Group Companies shall have the authority and the right to deduct or
withhold, or require a Participant to remit to his or her employer, an amount
sufficient to satisfy any income tax, fringe benefits tax or other statutory
taxes or charges (including, in the case of United States Participants, such
Participant's share of Federal Insurance Contributions Act, employment tax or
other social security contribution obligation, and in the case of Australian
Participants, any similar amounts including in respect of Superannuation
Guarantee Contributions), in each case as required by Applicable Law to be
withheld or paid with respect to any taxable event concerning a Participant
arising as a result of the Plan. Further, the cash payment with regard to any
Units held by an Australian Participant shall be reduced by the amount of
Superannuation payments with respect to the Award by any Group Company made for
the benefit of such Participant.

5
Lapsing of Rights

1.
If any Participant dies when such Participant is an employee of a Group Company
any Award held by such Participant at the time of such Participant's death shall
be eligible to be paid to such Participant's legal personal representative
within 12 months after such Participant's death, provided that the Award has
vested in accordance with clause 3 as of the date of death and subject to the
conditions of clause 4. Any such Award shall lapse and cease to be payable on
the date which is 12 months after the death of the Participant.

6
Overriding Restrictions on Grant and Exercise of Rights

1.
Notwithstanding any other provision of this Plan, the Board reserves the right
to change, vary or amend all rights and entitlements attaching to any Award or
of a Participant under this Plan to the extent necessary to comply with the
Applicable Laws that apply to a reorganization of the capital of any Group
Company, in connection with an IPO, capital restructure or exchange listing.

2.
No Award may be granted or exercised if to do so would contravene the Applicable
Laws.

7
Miscellaneous

1.
The rights and obligations of any individual under the terms of their office or
employment with a Group Company shall not be affected by their participation in
this Plan. Participants waive any and all rights to compensation or damages
following termination of their employment for any reason as far as those rights
to compensation or damages arise from their ceasing to have rights under this
Plan or any Award because of that termination.

2.
If there is any dispute or disagreement about the interpretation of the Plan, or
as to any question or right arising from or related to the Plan, the decision of
the Board shall be final and binding on all persons.

3.
The Board may at any time, and at its complete discretion, suspend or terminate
the Plan without notice to the Participants. The suspension or termination of
Plan shall not affect any existing Award already made under the Plan and the
terms of the Plan shall continue to apply to that Award.

4.
Any notice or other communication under or in connection with the Plan may be
given by personal delivery or by sending it by post, email or fax, in the case
of a company to its registered office (or any other address notified





--------------------------------------------------------------------------------




by that company from time to time) or the email address or fax number (if any)
of that registered office, and in the case of an individual to their last known
address, email address or fax number or, if they are a director or employee of a
Group Company, either to their last known address, email address or fax number
or to the address of the place of business at which they carry out all or most
of their duties, or to the email address or fax number relating to that address.
5.
This Plan and all Awards made under it shall be governed by and construed in
accordance with the law of New South Wales with regard to Australian
Participants and the law of California, with regard to United States
Participants, in each case without regard to the conflict of laws principles
thereof.

6.
With respect to United States Participants, to the extent applicable, the Plan
and all Awards made under it shall be interpreted in accordance with Section
409A. Notwithstanding any provision of the Plan to the contrary, in the event
that the Board determines that any Award may be subject to Section 409A, the
Board may adopt such amendments to the Plan and the applicable grant deed or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the Board
determines are necessary or appropriate to (a) exempt the Award from Section
409A and/or preserve the intended tax treatment of the benefits provided with
respect to the Award, or (b) comply with the requirements of Section 409A and
thereby avoid the application of penalty taxes under Section 409A.





[signature pages follow]




--------------------------------------------------------------------------------




Executed as a Deed Poll:


EXECUTED by GRIDSENSE PTY LIMITED by its authorized officers in accordance with
section 127 of the Corporations Act:
 
 
 
 
 
Signature of director
 
Signature of director/secretary
 
 
 
Name
 
Name
 
 
 
 
 
 



GRIDSENSE INC.
By:                     
Name:                     
Title:                     




DATED: January 1, 2013




